Case 8:20-cv-00619-DOC-ADS Document 36 Filed 11/10/20 Page 1 of 2 Page ID #:151

                                                                     JS-6
    1
    2
    3
    4
    5
    6
    7
    8                           UNITED STATES DISTRICT COURT
    9                       CENTRAL DISTRICT OF CALIFORNIA
   10                                 SOUTHERN DIVISION
   11   JOAN SPENCER−RUPER,             )         CASE NO. 8:20−cv−00619−DOC−ADS
        individually and on behalf of all
                                        )
   12   others similarly situated,      )         FINAL DEFAULT JUDGMENT [30]
                                        )         [32]
   13                       Plaintiff,  )
                                        )         Hon. David O. Carter
   14       v.                          )
   15   MY MIXTAPEZ, INC., et al.,      )
                                        )
   16                       Defendants. )
                                        )
   17                                   )
   18
   19         THIS CAUSE came before the Court upon Plaintiff’s Motion for Default
   20   Final Judgment Against Defendants, MY MIXTAPEZ, INC. D/B/A MY
   21   MIXTAPEZ, DUENAS MOBILE APPLICATIONS LLC D/B/A VUZIQ, AND
   22   D/B/A MY MIXTAPEZ, JUAN CARLOS DUEÑAS, RICKY DUEÑAS, AND
   23   DANNY DUEÑAS, jointly and severally, and the Court, having reviewed the file,
   24   and being otherwise duly advised in the premises, it is hereby
   25         ORDERED AND ADJUDGED as follows:
   26         1. Plaintiff, JOAN SPENCER−RUPER, shall recover from Defendants, MY
   27   MIXTAPEZ,        INC.     D/B/A     MY     MIXTAPEZ,       DUENAS        MOBILE
   28
                                                 -1-
                                                                   FINAL DEFAULT JUDGMENT
                                                              CASE NO. 8:20−cv−00619−DOC−ADS
Case 8:20-cv-00619-DOC-ADS Document 36 Filed 11/10/20 Page 2 of 2 Page ID #:152



    1   APPLICATIONS LLC D/B/A VUZIQ, AND D/B/A MY MIXTAPEZ, JUAN
    2   CARLOS DUEÑAS, RICKY DUEÑAS, AND DANNY DUEÑAS, jointly and
    3   severally, an amount of $5,179.25, that shall bear interest at the highest statutory
    4   rate.
    5           2. This Court shall retain jurisdiction over the parties and the subject matter
    6   to enforce the terms of this Final Judgment, including the award of execution and
    7   interest costs.
    8           It is so ORDERED.
    9
   10   Date: November 10, 2020                  __________________________________
                                                 Honorable David O. Carter
   11                                            United States District Court Judge
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                   -2-
                                                                      FINAL DEFAULT JUDGMENT
                                                                 CASE NO. 8:20−cv−00619−DOC−ADS
